March 09, 2007


Mr. Robert Ruotolo
Busch and Myers, L.L.P.
100 Crescent Court, Suite 250
Dallas, TX 75201

Honorable Merrill Hartman
Judge, 192nd District Court
600 Commerce Street, 4th Floor, Suite 443
Dallas, TX 75202-4606
Ms. Julia F. Pendery
Attorney at Law
3030 LBJ Freeway, Suite 700
Dallas, TX 75234

RE:   Case Number:  06-1041
      Court of Appeals Number:  05-06-01226-CV
      Trial Court Number:  01-04748

Style:      IN RE  AKIN GUMP STRAUSS HAUER & FELD, LLP, EDWARD J. FIELDS,
      JR. AND SPENCER B. YOUNG

Dear Counsel:

      Today the Supreme Court of Texas issued the enclosed  abatement  order
in the above referenced cause.  The case is  abated  under  Texas  Appellate
Procedure 7.2 and stayed pending further  order  of  this  Court.   (Justice
Willett not sitting)
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Mr. Jim      |
|   |Hamlin       |
|   |Ms. Lisa Matz|